Citation Nr: 1427245	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-43 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to December 17, 2008, for the grant of service connection for erectile dysfunction.

2.  Entitlement to an effective date prior to December 17, 2008, for the grant of special monthly compensation (SMC).

3.  Entitlement to an initial compensable rating for prostate cancer, status post prostatectomy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   In November 2013, the Board remanded the above issues for additional development.


FINDINGS OF FACT

1.  The Veteran's initial claim, either formal or informal, for service connection for erectile dysfunction as well as his claim for SMC was received by VA on December 17, 2008.

2.  At all times during the pendency of the appeal, the most probative evidence of record shows that service connection was granted for prostate cancer, status post prostatectomy in December 2008, over three years after its diagnosis and treatment and since that time there has been no recurrence, metastasizes, or a need for further thereapy, or treatment; there has been no renal dysfunction; there has been no need to wear absorbent materials which have to be changed at least two times per day; there has not been daytime voiding intervals of between two and three hours or awakening to void at least two times per night; there has not been marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with post-void residuals greater than 150 cc, uroflowmetry with a marked diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections, and/or stricture disease requiring periodic dilatation every two to three months; and there has not been urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 17, 2008, for the grant of service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.400, 3.816 (2013).

2.  The criteria for an effective date prior to December 17, 2008, for the grant of SMC are not met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.400, 3.816 (2013).

3.  At all times during the pendency of the appeal, the criteria for a compensable rating for prostate cancer, status post prostatectomy, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. 
The Earlier Effective Date Claims

Initially, the Board finds that the application of the law to the undisputed facts is dispositive as to the earlier effective date claims; thus no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  The Board will therefore review the merits of these earlier effective date claims, de novo.

In a rating decision dated in April 2009, the RO granted service connection for erectile dysfunction as well as granted SMC, both effective December 17, 2008.  The Veteran contends that 38 C.F.R. § 3.816 provides for an earlier effective date for his erectile dysfunction and SMC.  

The basic facts are not in dispute.  As the RO noted, the Veteran's initial application for service connection for erectile dysfunction as well as his claim for SMC was received by VA on December 17, 2008, and indeed, the Veteran does not contend otherwise.  

Unless otherwise specifically provided by statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection for erectile dysfunction as well as entitlement to SMC effective from the December 2008 date that the Veteran's claim was received by VA.  Under 38 C.F.R. § 3.400(b)(2) an earlier effective date prior to December 17, 2008, is not warranted.  

In this regard, the Board notes that there is medical evidence of prostate cancer with erectile dysfunction since 2005; however, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the claim for service connection was received by VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

As regards the Veteran's contention that 38 C.F.R. § 3.816 provides for an earlier effective date, there are two distinct paths to an earlier effective date under 38 C.F.R. § 3.816.  See Nehmer v: United States Veterans Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999).  In this case, however, because the RO granted the Veteran's initial claim of service connection, the provisions of 38 C.F.R. § 3.816 are not applicable; the Veteran did not file a claim for service connection for erectile dysfunction and SMC until December 17, 2008, and there was no prior denial of service connection for erectile dysfunction and/or no prior denial of SMC.  Since there was no prior denial of service connection for erectile dysfunction and/or no prior denial of SMC and the Veteran's claims were received after prostate cancer (i.e., the underlying disease process causing his erectile dysfunction and his entitlement to SMC) was added to the list of presumptive diseases, the provisions of 38 C.F.R. § 3.816 are not applicable to this case.  

In sum, because there is no formal or informal communication from the Veteran for service connection for erectile dysfunction as well as for SMC prior to December 17, 2008, VA is precluded, as a matter of law, from granting an effective date prior to December 17, 2008, for service connection for erectile dysfunction as well as for SMC.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  38 C.F.R. §§ 3.400, 3.816.

II.
The Rating Claim

A. The Veterans Claims Assistance Act of 2000 (VCAA)

As to the rating claim, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for prostate cancer, status post prostatectomy.  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from Dr. Stanley Boczko, the Bronx VA Medical Center, and a copy of the July 2012 VA internal medicine examination in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

Also in substantial compliance with the Board's remand instructions, the RO in February 2014 notified the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge about the nature and severity of his prostate disability, to include the impact of the condition on his ability to work.  Id. However, no subsequent statements in support of claim were thereafter received from the Veteran despite his being provided an appropriate amount of time to submit this evidence.

The Veteran was also provided VA examinations in March 2009 and April 2014. Moreover, an addendum was obtained to the March 2009 VA examination in October 2009.  Furthermore, the Board finds the examinations are adequate for rating purposes and, as to the 2014 examination substantially complies with the November 2013 Board remand directions, because after a comprehensive examination of the claimant as well as after a review of the record on appeal the examiners provided opinions as to the severity of his disability that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall; D'Aries; Dyment.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

B. The Merits of the Claim

The Veteran and his representative assert, in substance, that his service-connected prostate cancer, status post prostatectomy, causes adverse symptomatology which warrants at least a compensable rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The April 2009 rating decision granted the Veteran service connection for prostate cancer, status post prostatectomy, and awarded a non compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective from December 17, 2008.  

Under, Diagnostic Code 7528, malignant neoplasms of the genitourinary system, is rated as 100 percent disabling.  38 C.F.R. § 4.115b.  A Note to this code section states that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 4.115a, renal dysfunction with albumin and casts with history of acute nephritis or hypertension non-compensable under Diagnostic Code 7101, warrants a non compensable rating; with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101, warrants a 30 percent rating; with constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent rating; with persistent edema and albuminuria with  BUN 40 to 80 mg% or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating; and requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.

Under 38 C.F.R. § 4.115a, voiding dysfunctions are rated as urine leakage, frequency, or obstructive voiding.

In this regard, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating; the need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating; and the use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating; with a daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating; and with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructive voiding symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a non-compensable evaluation.  Marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of post-void residuals greater than 150 cc, uroflowmetry with a marked diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

The Board will first consider the applicability of the first part of Diagnostic Code 7528 - his initial entitlement to a 100 percent scheduler rating following a diagnosis of carcinoma of the prostate.  See 38 C.F.R. § 4.115b.  

In this regard, the Board notes that the record shows the Veteran was first diagnosed with prostate cancer and thereafter, after one hormone shot, underwent a radical prostatectomy in May 2005.  The record does not document and the Veteran does not claim having any subsequent treatment.  The record also does not show that his cancer has reoccurred, metastasized, or required additional treatment.  In fact, the April 2014 VA examiner after a review of the record on appeal specifically opined that the Veteran's prostate cancer was in remission and he had completed all treatment.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, while Diagnostic Code 7528 provides a 100 percent rating for prostate cancer, because entitlement to service connection was not granted until December 2008, over three years after the diagnosis of prostate cancer and the cessation of treatment, and because there has not been a recurrence of the prostate cancer, metastasizes, or a need for further therapy or treatment, the Board finds that a 100 percent rating is not warranted at any time during the pendency of the appeal.  See 38 C.F.R. § 4.115b; Fenderson. 

The Board will next consider the applicability of the last part of Diagnostic Code 7528 - If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b.  

In this regard, a review of the record on appeal reveals no complaints, diagnoses, or treatment for renal dysfunction.  In fact, the April 2014 VA examiner specifically opined that he does not have renal dysfunction and this opinion is not contradicted by any other medical opinion of record.  See Colvin.  Therefore, the Board will not rate his service connected prostate cancer, status post prostatectomy, as renal dysfunction under 38 C.F.R. § 4.115a.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.).  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not for application.  Fenderson, supra.

Accordingly, the Board will next see if the Veteran's prostate cancer, status post prostatectomy, is entitled to a compensable evaluation at any time during the pendency of the appeal when rated as a voiding dysfunction.

In this regard, the Board notes that nothing in the record shows that the Veteran wears absorbent materials which have to be changed at least two times per day; has at least daytime voiding intervals of between two and three hours or awakens to void at least two times per night; has marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with post-void residuals greater than 150 cc, uroflowmetry with a marked diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections, and/or stricture disease requiring periodic dilatation every two to three months; and/or has urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  In fact, the April 2014 VA examiner specifically opined that he does not have a voiding dysfunction and this opinion is also not contradicted by any other medical opinion of record.  See Colvin.  Therefore, the Board finds that a compensable evaluation is not warranted based on voiding dysfunction.  38 C.F.R. § 4.115a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not for application.  Fenderson, supra.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels and representative is credible to report on what he can see.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  Id; Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).

Based on the Veteran's and his representative's claims that the appellant's adverse symptomatology is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2013). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the prostate cancer, status post prostatectomy, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.


ORDER

An effective date prior to December 17, 2008, for the grant of service connection for erectile dysfunction is denied.

An effective date prior to December 17, 2008, for the grant of SMC is denied.

A compensable rating for prostate cancer, status post prostatectomy, is denied at all times during the pendency of the appeal.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


